Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claims 17-18 recites “a CNN” and should be replaced with “a convolutional neural network (CNN)” to have proper abbreviation reference of “CNN”.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module for generating a plurality of region proposals”, “a CNN pre-trained for object detection”, “a tracker for tracking one or more targets … and generating tracking information” and “a module further configured to refine the plurality of region proposals” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6, 11, 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recite "the target". However, there is insufficient antecedent basis for this limitation in the claims since it is unclear which of “the one or more targets” “the target” is referring to. 
Claims 5-6 depend on claim 4 and are therefore rejected on the same ground as claim 4.
Claim 5 recites "the identified region proposal". However, there is insufficient antecedent basis for this limitation in the claim. 
Claim 6 depends on claim 5 and is therefore rejected on the same ground as claim 5. 
Claim 11 recites "the local region". However, there is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites "the target" and “the corresponding bounding box”. However, there is insufficient antecedent basis for these limitations in the claim since it is unclear which of “the one or more targets” “the target” is referring to and it is unclear what “the corresponding bounding box” is referring to.
Claims 14-16 depend on claim 13 and are therefore rejected on the same ground as claim 13.
Claim 15 recites "the priority score of the target". However, there is insufficient antecedent basis for this limitation in the claim. 
Claim 16 depends on claim 5 and is therefore rejected on the same ground as claim 15.
Claim 18 recites "the series of video frames". However, there is insufficient antecedent basis for this limitation in the claim. 
For the rest of this office action, examiner will interpret 
“the target” as “the each of the one or more targets” in claims 4-5 and 13,
“the identified region proposal” as “the identified region of the region proposals” in claim 5,
“the local region” as “a local region” in claim 11,
“based on the priority score” as “based on a priority score” in claim 15, and
"the series of video frames" as "a series of video frames" in claim 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
Claim 17 sets forth a "computer readable medium".  However, the specification as originally filed states in [0047] that a “computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device” and it is not limited to non-transitory media. 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification does not exclude propagating signals per se.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory 
The examiner’s suggestion is to replace "computer readable medium" with "non-transitory computer readable medium" in the claim 17 to make the claimed invention statutory.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Fukagai, US 20190050694 A1, published on February 14, 2019, filed on August 6, 2018, hereinafter Fukagai, and
Cinnamon et al., US 20190019318 A1, published on January 17, 2019, filed on November 1, 2017, hereinafter Cinnamon.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-15 and 17-18 are rejected under 35 U.S.C. 102 as being anticipated by Fukagai.
Regarding claim 1
generating a plurality of region proposals, each region proposal comprising a part of a video frame, the plurality of region proposals being input to a convolutional neural network (CNN) pre-trained for object detection; (Fukagai: element 14 in Figs. 1, 9 and 11. Fig. 3. S6 in Figs. 14 and 16. Image data 111 in Fig. 1 is an image sequence (see [0046-0047]). The output of element 14 are region proposals (see [0059]) being input to a Fast R-CNN (see [0072]))
detecting, using the CNN, one or more objects in a series of video frames; (Fukagai: elements 15-16 in Figs. 1, 9 and 11. Fig. 6. S10-S11 in Figs. 14 and 16. The Fast R-CNN is used for object detection or recognition [0073, 0084].)
tracking one or more targets based on outputs from the CNN across the series of video frames and generating tracking information on the one or more targets; (Fukagai: element 17 in Figs. 1, 9 and 11. S12 in Figs. 14 and 16. [0085-0086, 0092-0093, 0097-0100]. “In one example, the recognition-result analyzing unit 17 may calculate movement information indicating the moving position of the object in the present frame based on the recognition result of the past frames and provides the calculated movement information to the Faster R-CNN.” [0086].) and 
refining the plurality of region proposals to be input to the CNN, based on the tracking information. (Fukagai: Figs. 1, 9, 11, 14 and 16. [0087-0092]. Two examples of refinement of region proposals are shown in Figs. 9-10 and 14 (first example, [0087-0088, 0118-0119]) and Figs. 11-12 and 16 (second example, [0089-0090, 0120-0121]) based on movement information (or the claimed “tracking information”) (see S7 in Fig. 14 and S14 in Fig. 16).)
Regarding claim 2, Fukagai discloses the method of claim 1, wherein the outputs from the CNN comprise a bounding box and a classification score for each detected object, wherein each bounding box is defined by a location and vertical and horizontal dimensions.  (Fukagai: Figs. 6-7. [0074-0076, 0079, 0084])
Regarding claim 3, Fukagai discloses the method of claim 1, further comprising: categorizing each of the one or more targets into a status category, based on the outputs from the CNN, the status category of a target indicating the time since the target was likely detected by the CNN.  (Fukagai: Figs. 1and 8-12. S12 in Figs. 14 and 16. [0085-0086, 0092-0093, 0097-0100, 0111]. In particular, Figs. 8-12 show the claimed “status category of a target indicating the time since the target was likely detected by the CNN” with time stamps t=1, 2, 3 and related discussions.)
Regarding claim 4, Fukagai discloses the method of claim 3, further comprising: for each of the one or more targets, identifying a region of the region proposals likely containing the target or a new region likely containing the target.  (Fukagai: Figs. 1 and 6-12. [0087-0090, 0118-0121].)
Regarding claim 5, Fukagai discloses the method of claim 4, further comprising: calculating a region priority score for each of the plurality of region proposals based on a priority score of the target that is likely within the identified region proposal, the priority score of the target being determined based on the corresponding status category.  (Fukagai: Figs. 1 and 6-13. [0087-0090, 0118-0126]. “In one example, as illustrated in FIG. 12, the output unit 172 may output correction information for increasing the score of a candidate region whose position and size are close to the position and size of the predicted region at t=3 to the proposed-region calculating unit 14. An example of the candidate region whose position and size are close to the position and size of the predicted region is a rectangular region (in the example in FIG. 12, a rectangular region A) of which the proportion p of a region of the rectangular region overlapping with the predicted region is the maximum.” [0121]. “FIG. 13 illustrates an example in which additional proposed regions (for example, rectangular regions in which a boat is likely to be actually present), which is one example of the movement information, are added to the proposed regions output from the RPN layer 140, and the results are evaluated.” [0125]. “Thus, boats are newly detected with high scores in the regions in which additional proposed regions are specified (see the right image in FIG. 13). Also when correction information, which is an example of the movement information, is provided to the Faster R-CNN, the same advantageous effect as that in FIG. 13 is expected.” [0126])
Regarding claim 7, Fukagai discloses the method of claim 1, wherein the region proposals include a non-zero motion vector and are selected from a plurality of predefined regions covering the frame. (Fukagai: Fig. 8 shows a “vector S” with position, velocity and acceleration of each target in each frame ([0111-0114]. “The predicted presence region of the object may be determined by calculating the vector S of each frame and each target object.” ([0111]). “Thus, the presuming unit 171 may obtain the vector S (i.e., the claimed “motion vector”) to presume a predicted presence region by specifying the target object for each frame and applying a motion model prepared in advance to each target object. Examples of the motion model include a uniform motion model, an acceleration motion model, and other various motion models.” ([0114]). Figs. 9-12 shows multiple such regions with non-zero motion vectors (i.e., objects in these regions moved). These movement information are fed back for region selection as shown in Figs. 1, 9 and 11 ([0087-0090, 0118-0126]).)
Regarding claim 8, Fukagai discloses the method of claim 7, wherein the predefined regions are generated from an object size map, the object size map's value for a given location in the object size map representing an estimated object size in pixels. (Fukagai: [0068, 0111, 0113, 0121, 0123, 0129, 0162-0163, 0184]. “For example, the proposed-region calculating unit 14 may presume presence/absence of an object in each anchor region or a region formed of a combination of a plurality of anchors, the size of a region in which the object is present, and its score based on the feature maps.” ([0068]). “As illustrated in FIG. 8, in detecting and tracking a moving object whose size changes, the presuming unit 171 may presume the predicted presence region of the object from the past image sequence data using a tracking filter, such as a Kalman Filter.” ([0111]). “The presuming unit 171 may determine a rectangular region in which the target object can be detected next based on the position and the size of the rectangular region, the type of the object (person, vehicle, or horse) presumed first using a common Faster R-CNN, and the frame rate at the observation.” ([0113]). “In one example, as illustrated in FIG. 12, the output unit 172 may output correction information for increasing the score of a candidate region whose position and size are close to the position and size of the predicted region at t=3 to the proposed-region calculating unit 14.” ([0121]). “Since the size of a tracked target changes among frames, the values of q.sub.x and q.sub.y that determine the value of Q may be determined as the function of the size (w, h) of the tracked object.” ([0184]))
Regarding claim 9, Fukagai discloses the method of claim 7, wherein the total number of the region proposals satisfies an upper threshold number criterion. (Fukagai: [0064-0067, 0078]. “The number of proposed regions output from the RPN layer 140 may be limited to a predetermined number (for example, 150).” ([0064]))
Regarding claim 10, Fukagai discloses the method of claim 7, wherein generating region proposals comprises: adding an additional region to the region proposals until the number of the region proposals satisfies an upper threshold number criterion. (Fukagai: Figs. 1, 9 and 11. [0064-0067, 0078].)
Regarding claim 11, Fukagai discloses the method of claim 10, wherein the additional region is determined using a default region or a last checking time map, the last checking time map describing the time since a local region was provided to the CNN. (Fukagai: Figs. 1 and 8-12. For example, the last checking time can be t=2 in Figs. 1 and 8-12.)
Regarding claim 13, Fukagai discloses the method of claim 2, further comprising: for each of the one or more targets, identifying a region of the region proposals in which the target is likely contained based on the corresponding bounding box.  (Fukagai: Figs. 1 and 6-12. [0064-0067, 0087-0090, 0118-0121].)
Regarding claim 14, Fukagai discloses the method of claim 13, further comprising: creating a new region for a target that is not likely within any of the region proposals and is likely within the new region.  (Fukagai: Figs. 1 and 6-12. [0064-0067, 0089-0090, 0120-0121].)
Regarding claim 15
categorizing each of the one or more targets into a status category, based on the outputs from the CNN, the status category of a target indicating the time since the target was likely detected by the CNN; (Fukagai: Figs. 1and 8-12. S12 in Figs. 14 and 16. [0085-0086, 0092-0093, 0097-0100, 0111]. In particular, Figs. 8-12 show the claimed “status category of a target indicating the time since the target was likely detected by the CNN” with time stamps t=1, 2, 3 and related discussions.) and 
calculating a region priority score for each region that likely contains a target based on the priority score of the target, the priority score of the target based on the corresponding status category. (Fukagai: Figs. 1 and 6-13. [0087-0090, 0118-0126]. “In one example, as illustrated in FIG. 12, the output unit 172 may output correction information for increasing the score of a candidate region whose position and size are close to the position and size of the predicted region at t=3 to the proposed-region calculating unit 14. An example of the candidate region whose position and size are close to the position and size of the predicted region is a rectangular region (in the example in FIG. 12, a rectangular region A) of which the proportion p of a region of the rectangular region overlapping with the predicted region is the maximum.” [0121]. “FIG. 13 illustrates an example in which additional proposed regions (for example, rectangular regions in which a boat is likely to be actually present), which is one example of the movement information, are added to the proposed regions output from the RPN layer 140, and the results are evaluated.” [0125]. “Thus, boats are newly detected with high scores in the regions in which additional proposed regions are specified (see the right image in FIG. 13). Also when correction information, which is an example of the movement information, is provided to the Faster R-CNN, the same advantageous effect as that in FIG. 13 is expected.” [0126])
Claims 17-18 are the computer readable medium and apparatus (Fukagai: Fig. 30) claims, respectively, corresponding to the method claim 1. Therefore, since claims 17-18 are similar in scope to claim 1, claims 17-18 are rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as obvious over Fukagai as applied to claims 5 and 15 discussed above, and further in view of Cinnamon.
Regarding claim 6, Fukagai discloses the method of claim 5, wherein refining the region proposals comprises: Fukagai: [0064-0067]. “The number of proposed regions output from the RPN layer 140 may be limited to proposed regions whose scores have a predetermined numerical value (for example, a numerical value of "0.800" or greater). … The number of proposed regions output from the RPN layer 140 may be limited to a predetermined number (for example, 150).” ([0064]). “The candidate-region selecting unit 142 narrows down the number of proposed regions, calculated by the candidate-region and score calculating unit 141, to a predetermined number.” ([0067]).)
Fukagai does not disclose explicitly sorting the plurality of region proposals in a descending order by the region priorities scores, although it is arguable that this claimed feature is implied by the disclosure from Fukagai, particularly the above cited paragraphs. First of all, as disclosed by Fukagai, each of proposed regions (i.e., the claimed “region proposals”) includes a score (i.e., the claimed region priority score) “indicating the probability of presence of an object in the regions” (see [0064]). Secondly, as cited above, the “number of proposed regions output from the RPN layer 140 may be limited to proposed regions whose scores have a predetermined numerical value (for example, a numerical value of "0.800" or greater)” (see [0064]). Thirdly, also as cited above, the “number of proposed regions output from the RPN layer 140 may be limited to a predetermined number (for example, 150)” (see [0064]). Nonetheless, sorting region proposals based on their respective region proposal scores is well known Cinnamon: [0174]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukagai’s disclosure with Cinnamon’s teachings by combining the method for region proposal with motion information feedback (from Fukagai) with the technique of sorting region proposals based on their respective region proposal scores (from Cinnamon) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for region proposal with motion information feedback would still work in the way according to Fukagai and the technique of sorting region proposals based on their respective region proposal scores would continue to function as taught by Cinnamon. In fact, the inclusion of Cinnamon's technique of sorting region proposals based on their respective region proposal scores would provide a practical and/or alternative implementation of the method for region proposal with motion information feedback and as a result would enable a better and more effective method for region proposal with motion information feedback since the sorted region proposals based on their respective region proposal scores would make it faster and more convenient to limit the number of selected region proposals either by a number of region proposals whose scores are above “a predetermined numerical value” or by “a predetermined number” of region proposals whose scores will not be lower than that of non-selected region proposals. The combination of Fukagai and Cinnamon teaches sorting the plurality of region proposals by the region priorities scores but does not 
Therefore, it would have been obvious to combine Fukagai with Cinnamon to obtain the invention as specified in claim 6. 
Claim 16 is similarly rejected for the same reasoning and motivation discussed above regarding claim 6.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon rejected base claims, but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669